—On the Court’s own motion, pursuant to 22 NYCRR 130-1.1 et seq., sanctions *235in the amount of $1,000 are imposed against Rita W. Warner, Esq., payable to the Lawyers’ Fund For Client Protection.
Counsel for appellant has behaved egregiously. She has demonstrated both disrespect for and a callous disregard for the burden placed upon this Court by filing an appeal that was obviously moot at the time it was filed. Although there was an offer to withdraw the appeal (appeal No. 61184N), that did not occur until some time after the date on which the case was calendared and called, thereby resulting in the wasted expenditure of considerable time and energy not only by her opponent in this litigation but by this Court. The conduct involved called for the imposition of sanctions which we are sua sponte imposing in the amount of $1,000. Concur—Ellerin, J. P., Wallach, Nardelli, Rubin and Mazzarelli, JJ.